Citation Nr: 0630311	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-38 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than November 6, 
2003 for the award of service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
April 1970.  This matter comes before the Board of Veterans' 
Appeals (Board or BVA) on appeal from a May 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  In June 2006, the 
veteran testified at a travel board hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received on January 3, 2000 and denied by a rating 
decision dated in May 2000; the veteran did not perfect an 
appeal from this decision.  

2.  On November 6, 2003, the RO received new documents from 
the veteran that reasonably supported reopening his claim and 
the grant of service connection for PTSD.  

3.  Since November 6, 2003, the veteran's PTSD symptoms have 
been severe and have been productive of total social and 
occupational impairment.  


CONCLUSIONS OF LAW

1.  The requirements for establishment of an effective date 
for service connection for PTSD prior to November 6, 2003 
have not been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.104, 3.156, 3.303, 3.304, 3.400, 
4.125 (2006).

2.  The criteria for a rating 100 percent rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that the procedural rights to which the veteran 
is entitled in the development of the claim have been met.  

With respect to the issue of entitlement to an effective date 
earlier than November 6, 2003 for the grant of service 
connection for PTSD, the veteran was advised in March 2006 
how effective dates are assigned.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Although this letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him.  The record indicates that all 
relevant facts with respect to this issue have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

With respect to the issue of entitlement to an initial 
evaluation in excess of 50 percent for PTSD during the 
initial rating period, the 100 percent rating granted in this 
appeal throughout the initial appeal period is a complete 
grant of the benefit sought.  In light of the favorable 
outcome, any perceived lack of notice or development under 
the VCAA has not prejudiced the veteran.  

II.	Earlier Effective Date

The veteran contends that service connection for PTSD should 
date back to January 3, 2000 when he initially applied for 
service connection for the disability.  He contends that he 
had perfected an appeal with respect to the May 2000 rating 
decision.

In accordance with Title 38, United States Code, the 
effective date of an award based on an original compensation 
claim, a claim reopened after final adjudication, or a claim 
for increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The effective date of a benefit based on 
new and material evidence other than service department 
records received after final disallowance of a claim for the 
benefit shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later. See 38 C.F.R. § 
3.400(q)(1)(ii).

In May 2000, the RO denied the veteran's claim of entitlement 
to service connection for PTSD.  Although the appellant filed 
a notice of disagreement with that decision in October 2000, 
he did not file a timely substantive appeal in response to 
the April 2001 statement of the case within one year from the 
date of the adverse decision and it became final.  38 
U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).  The veteran has submitted a VA Form 9, 
Appeal to Board of Veterans' Appeals, dated in November 2000, 
but the document was not received until June 2004 as 
indicated by the date stamp on the back of the document.  

At the hearing before the Decision Review Officer in December 
2004, the veteran's representative submitted a copy of a VA 
Form 9 dated November 14, 2000.  However, the Statement of 
the Case was not issued until April 2001.  Therefore, even 
assuming that the VA Form 9 was received on or shortly after 
the November 14, 2000 date, as the Statement of the Case had 
not been issued, any VA Form 9 submitted prior to that date 
would not constitute perfection of an appeal.  

On November 6, 2003, the veteran submitted a new claim for 
service connection for PTSD.  A rating action dated in May 
2004, implicitly found that new and material evidence had 
been received to reopen the previously denied claim, and 
granted service connection for PTSD.  An effective date of 
November 6, 2003, was assigned as the effective date of that 
grant of service connection and the 50 percent disability 
evaluation assigned under the provision of 38 C.F.R. § 
3.400(q)(1)(ii).  The effective date assigned was in keeping 
with the general rule that a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The 
Board finds that November 6, 2003 was the proper effective 
date for the grant of service connection in this case based 
on new and material evidence.

Although the Board does not find from the record that the 
veteran's original claim was still pending on the basis of a 
timely appeal, the law also provides that where new and 
material evidence consists of a supplemental report from the 
service department, the former decision will be reconsidered 
by the adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  38 C.F.R. 
§§ 3.156, 3.400(q)(2).  

Although the new evidence submitted by the veteran included 
information from the service department consisting of 
supporting documents and a letter from the U.S. Armed 
Services Center for Unit Records Research that permitted 
verification of stressors implicated in the veteran's PTSD, 
these records were not the only reason for the denial of PTSD 
in connection with the veteran's original claim in January 
2000.  Significantly, at the time of the claim in 2000, the 
record also did not include a diagnosis of PTSD and, as 
explained to the veteran in the April 2001 statement of the 
case, he had not reported for a scheduled VA examination.  
Thus, in addition for service department evidence to support 
stressor verification, the veteran also submitted medical 
evidence that he had PTSD in support of his November 2003 
claim to reopen.  The Board concurs with the RO that this 
evidence was sufficient to reopen the claim of November 6, 
2003.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir 
1996) (the Board is required to decide whether new and 
material evidence has been submitted preliminarily to 
addressing the merits of a claim).  Therefore, in this case, 
the effective date of the grant of service connection for 
PTSD is November 6, 2003.  

III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not only the present 
level of disability that is of primary importance, but rather 
the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Based on the following analysis of the evidence, and 
after resolving doubt in the veteran's favor, the Board finds 
that the evidence supports a 100 percent disability rating 
throughout the initial rating period since November 6, 2003.
The veteran's PTSD has been properly rated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 50 percent evaluation is assigned if there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002) (distinctive PTSD symptoms in the DSM-IV are 
used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition; although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment).  

The most informative assessments of the veteran's PTSD are 
included in reports of a two-day VA inpatient PTSD evaluation 
conducted in July 2002, a VA social work note in October 
2003, and a VA examination conducted in May 2005.

At the July 2002 PTSD evaluation, the veteran reported that 
he was not employed and that he lived alone.  The veteran 
also reported that he had received no treatment for PTSD 
until three years prior.  The veteran reported that he worked 
for 31/2 years as a foreman for a scrap metal company after his 
military discharge.  After that, the veteran opened his own 
sign painting business for three years.  When the business 
failed, the veteran reported that he did casual work for 
about a year and then went into business with a friend 
restoring antique cars "off and on" for about 10 years.  
After that, the veteran reported that he worked menial jobs 
such as auto detailing, welding, and tire shredding.

The veteran reported frequent anxiety, middle and terminal 
insomnia, irritability, some problems with memory and 
concentration, social withdrawal, recurrent thoughts/dreams 
of Vietnam combat experiences, emotional and physiologic 
reactivity to cues that remind him of these events, avoidant 
behavior, hypervigilance, and exaggerated startle response.  
The veteran denied flashbacks, frequent sad mood, 
fatigability, restlessness, decreased libido, anhedonia, 
spontaneous panic attacks, delusions, hallucinations, 
suicidal or homicidal ideation, or past or present substance 
abuse.

The mental status examination in July 2002 revealed that the 
veteran was casually dressed, shaggy hair, aromatic, 
cooperative, good contact.  The veteran demonstrated fine 
postural tremor of his hands, but no other gross motor 
abnormalities were noted.  The veteran was alert and fully 
oriented.  There was no clinical evidence of significant 
cognitive or memory impairment.  The veteran's mood was 
generally normothymic, and his affect was normal in range and 
quality.  No formal thought disorder was noted.  A GAF of 55 
was assigned with a GAF of 60 as the highest assigned for the 
past year.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  Under 
DSM-IV, a GAF score of 51 to 60 indicates the examinee has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates that the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning 
(e.g., no friends and unable to keep a job).  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  

The October 2003 Social Work Note shows that the veteran had 
been married two years after discharge and they had one son, 
but that they divorced when the son was 8 years old.  The 
veteran reported having a history of numerous jobs and 
difficulty sustaining employment with his longest job being 
three years.

The veteran reported chronic problems with sleep and 
irritability.  No acute depression was noted but the social 
worker noted that he seemed to have qualities of chronic 
dysphoric mood.  The veteran also demonstrated symptoms of 
emotional numbing.  The veteran related that his lifestyle 
(lack of security related to lack of stable job and lack of 
stable relationships) left him feeling anxious much of the 
time.  There was no history of suicidal behavior reported and 
no active suicidal or homicidal ideation or plan.

In a December 2004 addendum, the social worker noted that 
based upon review of the symptoms and veteran's function 
level presented at the time of the interview in October 2003, 
the GAF was rated at 45.

The veteran was afforded a VA compensation and pension 
examination for PTSD in May 2005.  The veteran reported 
frequent anxiety, middle and terminal insomnia, irritability, 
problems with concentration, nightmares and intrusive 
thoughts of Vietnam combat experiences, emotional and 
physiologic reactivity to cues that remind him of these 
events, avoidant behavior hypervigilance, and exaggerated 
startle response.  

The examiner noted that the degree and quality of the 
veteran's social relationships was almost non-existent.  The 
veteran reported that he led a very isolated life style and 
that he lives in a trailer in Massachusetts from May to 
November and in a trailer in Florida on land belonging to a 
friend from November to April.  In addition, the veteran 
reported not working since 1973 but doing "odd jobs for 
food."  The veteran reported that he has no contact with his 
ex-wife or their child and although he has entered into a 
relationship he stated that it would not culminate in 
marriage.  The veteran denied activities or leisure pursuits.

The mental status examination revealed that the veteran was 
initially anxious and guarded but did better as the 
examination progressed.  For the most past, his eye contact 
was poor.  He seemed quite anxious and was tearful when 
recalling memories from Vietnam.  The examiner noted that the 
veteran presented with recurrent and intrusive distressing 
recollections of his time in Vietnam and these included 
images and thoughts or perceptions.  The veteran noted 
recurrent distressing nightmares of his service experience 
and noted that he relived events of his time in service.  The 
veteran's speech was monotone and his affect was constricted.  
He noted feelings of intense anxiety as well as depression.  
He denied thoughts or intents of suicide or homicide.  His 
speech was clear, logical, and goal directed.  There was no 
evidence of delusions or hallucinations.  He was neatly and 
appropriately dressed.  

The examiner noted that it was clear that the disturbances 
cause significant distress and impairment in social, 
occupational as well as other important areas of function.  A 
GAF of 40 was assigned, with 40 being the highest for the 
previous year.  The examiner also stated that she considered 
the veteran unemployable as he had not been able to work in a 
scheduled job since 1973.  

The findings of record indicate that during the entire appeal 
period the veteran's PTSD symptoms have seriously interfered 
with his social and occupational capacity and are consistent 
with a 100 percent rating.  Although the assessment of his 
level of functioning was slightly higher when he was 
initially evaluated for PTSD by VA in July 2002, he has not 
held employment throughout the rating period and by all 
accounts leads an extremely isolated lifestyle.  Both the VA 
social worker in reviewing the symptoms from an interview in 
October 2003, shortly before the effective date of 
compensation for PTSD, and the examiner in May 2005, who 
provided a detailed history and current findings, considered 
the veteran symptoms consistent with at least very severe 
impairment and, in the case of the compensation examination, 
inability to work at all pertinent times.  

All in all, with the application of 38 C.F.R. § 4.7 and 
resolving doubt in favor of the veteran, his occupational and 
social impairment most closely support a 100 percent rating 
under the applicable rating criteria throughout the initial 
rating period.   


ORDER

Entitlement to an effective date prior to November 6, 2003 
for the award of service connection for PTSD is denied.

Entitlement to an initial 100 percent rating for PTSD is 
granted, subject to law and regulations governing the payment 
of monetary benefits.  



______________________________________________
CHARLES HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


